          Case 1:18-cv-01736-ER Document 110 Filed 07/07/20 Page 1 of 3
MEMO ENDORSED
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 TRAVELEX CURRENCY SERVICES, INC.,
                                                   Civil Action No. 18-cv-1736
                      Plaintiff,
    v.

 PUENTE ENTERPRISES, INC.,

                      Defendant.


 PUENTE ENTERPRISES, INC.,

                      Counterclaim Plaintiff,
    v.

 TRAVELEX CURRENCY SERVICES, INC.,

                      Counterclaim Defendant.

 PUENTE ENTERPRISES, INC.,

                      Third-Party Plaintiff,
    v.

 JAMES C. HEWITT, JR.,

                      Third-Party Defendant.


  DEFENDANT, COUNTERCLAIMANT, AND THIRD PARTY PLAINTIFF PUENTE
 ENTERPRISES, INC.’S NOTICE OF MOTION TO FILE UNDER SEAL LETTER AND
            EXHIBITS IN SUPPORT OF PEI’S LETTER MOTION

 To:     McKool Smith, P.C.,
         One Manhattan West,
         395 9th Avenue, 50th Floor,
         New York, New York, USA 10001

         PLEASE TAKE NOTICE that Defendant, Counterclaimant, and Third Party Plaintiff,

 Puente Enterprises, Inc. (“PEI”) will move this Court, before the Honorable Edgardo Ramos, in
          Case 1:18-cv-01736-ER Document 110 Filed 07/07/20 Page 2 of 3



the United States District Court for the Southern District of New York, 500 Pearl Street, New

York, New York, 10007, on a date and at a time to be designated by the Court, for an Order

granting PEI’s Motion to File under Seal Letter and Exhibits in Support of PEI’s Letter Motion

and permitting PEI to file certain documents under seal.

                                             MOTION

       PEI respectfully seeks an Order to file under seal its letter and exhibits submitted in

support of PEI’s letter motion dated July 5, 2020. As set forth in PEI’s accompanying

Declaration the bases for this Motion are as follows:

   1. Pursuant to the Court’s June 30, 2020 directive during the parties’ conference call, PEI

       filed a sealed letter with exhibits briefing the issues raised during the conference call

       regarding relevancy of certain discovery.

   2. The information in the letter and exhibits proposed to be filed under seal contains

       testimony which counsel for Travelex marked confidential, as well as documents marked

       confidential pursuant to the discovery confidentiality order entered in this case. See ECF

       No. 44.

   3. At Travelex’s request, PEI has filed its letter and exhibits marked confidential under seal.

For the foregoing reasons, PEI respectfully request that the Court enter the proposed Order filed

herewith authorizing the filing of certain exhibits and letter under seal.


Date: July 5, 2020                     KAUFMAN DOLOWICH & VOLUCK, LLP

                                               By:      /s/ Christopher Nucifora
                                                        Christopher Nucifora
                                                        Erik Sardiña
                                                        Telephone: (201) 708-8207
                                                        Facsimile: (201) 488-6652

                                                        25 Main Street, Ste. 500
                         Case 1:18-cv-01736-ER Document 110 Filed 07/07/20 Page 3 of 3



                                                                    Hackensack, New Jersey 07601

                                                                            -or-

                                                                    40 Exchange Place, 20th Floor
                                                                    New York, New York 10005

                                                                    Attorneys for Defendant, Counterclaim
                                                                    Plaintiff, and Third-Party Plaintiff
                                                                    Puente Enterprises, Inc.




The motion to seal Docs. 103 and 108 is GRANTED.. The motion to extend discovery by
30 days contained in Doc. 108 is likewise GRANTED. The case management conference
currently scheduled for September 3 is adjourned to October 9 at 10:30 a.m.

The plaintiff is directed to respond to the issues raised in Doc. 108 by Friday, July 10. The
plaintiff may submit that response under seal.

SO ORDERED.




         Jul. 07, 2020
